918 A.2d 270 (2007)
281 Conn. 923
Douglas EVANUSKA et al.
v.
CITY OF DANBURY et al.
No. 17850.
Supreme Court of Connecticut.
Decided February 28, 2007.
Jonathan H. Dodd, in support of the petition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 99 Conn.App. 42, 912 A.2d 545 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the workers' compensation review board's decision affirming the workers' compensation commissioner's decision that the plaintiffs were not engaged in `fire duties,' as defined in General Statutes § 7-314(a), when they were injured while repairing their station house roof?"
The Supreme Court docket number is SC 17850.